IN THE SUPREME COURT OF PENNSYLVANIA

IN RE: ATTORNEYS                            : No. 52 INC
ADMINISTRATIVELY SUSPENDED                  :
PURSUANT TO Pa.R.C.L.E. 111(b)              :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :
                                            :


                                         ORDER


PER CURIAM


      AND NOW, this 14th day of March, 2017, the attorneys named on the attached

list are administratively suspended pursuant to Pa.R.C.L.E. 111(b). The suspensions

shall be effective 30 days after the date of this Order, pursuant to Pa.R.D.E. 217.